Exhibit 10.1

 



THIRD AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

 

THIS THIRD AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT (this “Third Amendment”) is
made and entered into as of September 4, 2015 (“Third Amendment Date”), by and
among CEDARS-SINAI MEDICAL CENTER, a California nonprofit public benefit
corporation (“CSMC”), SYNTHETIC BIOLOGICS, INC., a Nevada corporation
(“Synthetic”) and SYNTHETIC BIOMICS, INC., a Nevada corporation (“Licensee”),
under the following circumstances:

 

A.CSMC, Synthetic and Licensee entered into an Exclusive License Agreement dated
December 5, 2013, as amended (the “Agreement”), whereby CSMC granted to Licensee
an exclusive license to use the Patent Rights and the Technical Information (as
such terms are defined in the Agreement) pursuant to the terms and conditions of
the Agreement.

 

B.The parties desire to amend the Agreement to add certain patent applications
solely owned by CSMC and certain patent applications co-owned by CSMC and
Synthetic to the Patent Rights (as such term is defined in the Agreement)
licensed under the Agreement, as further described herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.     Recitals; Defined Terms. The parties hereby acknowledge and agree that
Recital A is true and accurate. Terms not otherwise defined herein shall have
the meaning ascribed to them in the Agreement.

 

2.     Amendments to Schedule A to the Agreement. The following patent
applications are hereby added to Schedule A of the Agreement:

 



“Title: ANTI-METHANOGENIC COMPOSITIONS AND USES THEREOF Country: United States
Patent Application No.: 62/036,948 Filing Date: August 13, 2014 CSMC Reference
ID: pim000750 Status: Expired (Converted)     Title: ANTI-METHANOGENIC
COMPOSITIONS AND USES THEREOF Country: United States Patent Application No.:
62/043,649 Filing Date: August 29, 2014 CSMC Reference ID: pim000750 Status:
Expired (Converted)

 

 

 

 



 

    Title: METHODS OF USING NATURAL ANTI METHANOGENIC STATINS AND THEIR
DERIVATIVES FOR TREATING DISEASES AND CONDITIONS CAUSED BY OR ASSOCIATED WITH
METHANOGENS Country: US Patent Application No.: 62/043,789 Filing Date: August
29, 2014 CSMC Reference ID: pim000790 Status: Expired (Converted)”



 

and “CSMC’s undivided interest in the following patent applications, which are
co-owned by CSMC and Synthetic:

 



Title: ANTI-METHANOGENIC COMPOSITIONS AND USES THEREOF Country: United States
Patent Application No.: 14/826,115 Filing Date: August 13, 2015 CSMC Reference
ID: pim000750 Status: Pending     Title: ANTI-METHANOGENIC COMPOSITIONS AND USES
THEREOF Country: International (PCT) Patent Application No.: PCT/US2015/045140
Filing Date: August 13, 2015 CSMC Reference ID: pim000750 Status: Pending    
Title: ANTI-METHANOGENIC COMPOSITIONS AND USES THEREOF Country: United States
Patent Application No.: 62/141,355 Filing Date: April 1, 2015 CSMC Reference ID:
pim000750 Status: Pending (Converted)     Title: ANTI-METHANOGENIC LOVASTATIN
ANALOGS OR DERIVATIVES AND USES THEREOF Country: United States Patent
Application No.: 62/141,413 Filing Date: April 1, 2015 CSMC Reference ID:
pim000891 Status: Pending.”







 

 

 

3.     Other Provisions. This Third Amendment is a revision to the Agreement
only; it is not a novation thereof. Except as otherwise provided herein, the
terms and conditions of the Agreement shall remain in full force and effect.

 

4.     Further Assurances. Each of the parties hereto shall execute such further
documents and instruments, and do all such further acts, as may be necessary or
required in order to effectuate the intent and accomplish the purposes of this
Third Amendment.

 

5.     Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment to Exclusive
License Agreement as of the Third Amendment Date.

 



Dated: 9/2/2015   SYNTHETIC BIOMICS, INC.                     By: /s/ Jeffrey
Riley       Jeffrey Riley       President



 

 



Dated: 9/2/2015   SYNTHETIC BIOLOGICS, INC.                     By: /s/ Jeffrey
Riley       Jeffrey Riley       CEO

 

 



Dated: 9/2/2015   CEDARS-SINAI MEDICAL CENTER                     By: /s/ Edward
M. Prunchunas       Edward M. Prunchunas       Senior Vice President for Finance
& CFO                     By: /s/ James D. Laur       James D. Laur       Vice
President for       Legal & Technology Affairs

 

 

 

